DETAILED ACTION
This office action is in response to the communication received on 09/03/2021 concerning application no. 15/630,916 filed on 06/22/2017.
Claims 8-18 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 09/03/2021, with respect to the 112(d) rejection have been fully considered and are persuasive.  The 112(d) rejection of claim 14 has been withdrawn. 
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the lens in the Poland reference is analogous to the adapter as it provides an acoustically transparent material for the transmission of ultrasound beams and is removable. With respect to the offset, the claims do not provide claim language that require the inclusion of an offset from the transducer head.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaku (PGPUB No. US 2010/0305450) in view of Poland (PGPUB No. US 2014/0088430).

Regarding claim 8, Kosaku teaches a method of generating ultrasound images with an ultrasound imaging transducer, the ultrasound imaging transducer having a native footprint, the method comprising: 
coupling a transducer adapter to the ultrasound imaging transducer, wherein the transducer adapter has a proximal end configured to mate to the ultrasound imaging transducer and a distal end that defines a contact surface, wherein the contact surface corresponds to an adapted footprint different from the native footprint (Paragraph 0048 teaches that the acoustic coupler 600 has a rear end that comes into contact with the probe 101 and a front end that can be of different shapes. See modified Fig. 3 below); 

    PNG
    media_image1.png
    368
    600
    media_image1.png
    Greyscale

Modified Fig. 3
Paragraph 0085 teaches that the control parameters can be changed in accordance to the coupler and this allows an increase in the amount of information of an image that is obtained).
However, Kosaku is silent regarding modifying at least one imaging parameter at the ultrasound imaging transducer to account for the transducer adapter being coupled so that, during imaging, ultrasound signals generated using the modified at least one imaging parameter are emitted from the ultrasound imaging transducer and travel through the transducer adapter to exit the contact surface, and the exiting ultrasound signals mimic other ultrasound signals emitted from another ultrasound imaging transducer having the adapted footprint as its native footprint, the other ultrasound signals being emitted from the another ultrasound imaging transducer when no transducer adapter is coupled to the another ultrasound imaging transducer; and
wherein the ultrasound images generated from the ultrasound imaging transducer with the transducer adapter coupled have a zero point at the distal end of the transducer adapter that defines the contact surface.
In an analogous imaging field of endeavor, regarding the design of ultrasound signal adapters, Poland teaches modifying at least one imaging parameter at the ultrasound imaging transducer to account for the transducer adapter being coupled so that, during imaging, ultrasound signals generated using the modified at least one imaging parameter are emitted from the ultrasound imaging transducer and travel through the transducer adapter to exit the contact surface (Paragraph 0018 teaches that the lens can be attachable and adapts to the array transducer 506. The angle of the ultrasound beams are shifted due to the coupler. Fig. 3 shows the angular shift of the ultrasound beam while it is in contact with the skin surface 14), and the exiting ultrasound signals mimic other ultrasound signals emitted from another ultrasound imaging transducer having the adapted footprint as its native footprint, the other ultrasound signals being emitted from the another ultrasound imaging transducer when no transducer adapter is coupled to the another ultrasound imaging transducer (Paragraph 0018 teaches that the shifted ultrasound beam due to the lens provides physical steering of the beams from the linear probe. This is similar to the probe of Fig. 2c which has is able to steer beams without the lens. Both the lens and Fig. 2c probe are shown the be have the same surfaces); and 
wherein the ultrasound images generated from the ultrasound imaging transducer with the transducer adapter coupled have a zero point at the distal end of the transducer adapter that defines the contact surface (Paragraph 0022 teaches that the graphic 32 shows the placement of the probe with respect to the patient skin and its relative position to the ultrasound image).

Regarding claim 9, modified Kosaku teaches the method in claim 8, as discussed above.
Kosaku further teaches a method, wherein after the transducer adapter is coupled, the modified at least one imaging parameter causes the at least one of the ultrasound signals emitted from the ultrasound imaging transducer to be steered in a direction away from normal to the native footprint of the ultrasound imaging transducer (Paragraph 0057 teaches that the acoustic coupler 300 allows for a wide angle of view and generates an image as seen in Fig. 4C. Said Fig. 4C, shows an image that is in a convex shape and has scanned directions that are away from a direction that is normal to the native footprint. See modified Fig. 4C below).

    PNG
    media_image2.png
    411
    421
    media_image2.png
    Greyscale

Modified Fig. 4C


Kosaku further teaches a method, wherein prior to the transducer adapter being coupled, during imaging, the ultrasound imaging transducer emits non-steered ultrasound signals (Paragraph 0041 teaches that the ultrasound transducers 212 transmit ultrasound waves in the direction of the stacking of backing material 211 and acoustic matching layer 213. See modified Fig. 2 below).

    PNG
    media_image3.png
    506
    466
    media_image3.png
    Greyscale

Modified Fig. 2

Regarding claim 11, modified Kosaku teaches the method in claim 9, as discussed above.
Kosaku further teaches a method, wherein the modified at least one imaging parameter comprises at least one of time delay and aperture, to cause the at least one of the ultrasound signals to be steered in the direction away from normal to the native footprint of the ultrasound imaging transducer (Paragraph 0062 teaches that the transmitter delays the pulse signal for the ultrasound transducers 212. Paragraph 0057 teaches that the acoustic coupler 300 allows for a wide angle of view and generates an image as seen in Fig. 4C. Said Fig. 4C, shows an image that is in a convex same and has scanned directions that are away from a direction that is normal to the native footprint).

Regarding claim 13, modified Kosaku teaches the method in claim 9, as discussed above.
Paragraph 0062 teaches that the transmitter delays the pulse signal for the ultrasound transducers 212. Fig. 4A shows a coupler 301 that is a linear footprint and is generating an image that is projected in an orthogonal direction to the surface).

Regarding claim 14, modified Kosaku teaches the method in claim 13, as discussed above.
Kosaku further teaches a method, wherein the exiting ultrasound signals comprise parallel ultrasound signals so that a rectangular image is generated (Fig. 4a shows a rectangular image that is generated with the acoustic coupler 301).

Regarding claim 15, modified Kosaku teaches the method in claim 8, as discussed above.
Kosaku further teaches a method, further comprising, after coupling the transducer adapter: 
determining an adapter type of the transducer adapter, wherein the adapter type is based on at least one of a geometry of: the proximal end configured to mate to the ultrasound imaging transducer, or a geometry of the contact surface (Paragraph 0084 teaches that the coupler can be identified by comparing the generated image with coupler information with a pattern that represents the shape of the couplers).

Regarding claim 16, modified Kosaku teaches the method in claim 15, as discussed above.
Kosaku further teaches a method, wherein the modifying of the at least one imaging parameter is based at least in part on the adapter type (Paragraph 0071 teaches that ultrasound transmission occurs on the basis of the control parameters that are determined in accordance to the type of acoustic coupler 300 that is mounted).


Kosaku further teaches a method, wherein an image signature feature is provided on the transducer adapter that is readable when the transducer adapter is coupled to the ultrasound imaging transducer (Paragraph 0058 teaches that the coupler regions 301in Figs. 4E and 4F contain metal pipes that allow for the identification of coupler types), and the determining the adapter type of the transducer adapter comprises: 
generating an ultrasound image (Figs. 4E and 4F show the metal pipes on the couplers 301 in the medical images. Additionally, all figures in Fig. 4 show a different shaped coupler 301 that can be differentiated); and
identifying the image signature feature on the ultrasound image to determine the adapter type of the transducer adapter (The couplers shown in Fig. 4E and 4F contain metal pipes in them that provide a feature that can be used for identification as discussed in paragraph 0058).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Kosaku (PGPUB No. US 2010/0305450) in view of Poland (PGPUB No. US 2014/0088430) further in view of Seip et al. (PGPUB No. US 2018/0049762).

Regarding claim 12, modified Kosaku teaches the method in claim 8, as discussed above.
Kosaku further teaches a method, wherein the adapted footprint comprises a footprint for cardiac imaging (Paragraph 0004 teaches that the coupler allows for imaging of cardiac sites. Paragraph 0057 teaches that the acoustic couple 300 shown in Fig. 4D is used to apply between the ribs and is shown to have a curvilinear array. The image generated by the probe generates image with a wide angle of view, similar to the image shown in Fig. 4C. This scanned image is shown to be scanning in different directions and angles. Paragraph 0004 teaches that the ultrasound diagnostic apparatus is used to diagnose the heart).

In an analogous imaging field of endeavor, regarding the design of ultrasound radiation during contact with patient, Seip teaches a method, wherein the exiting ultrasound signals are steered in respective different directions so that a substantial portion of a sector image comprising an apex is generated, and the apex of the sector image is positioned at the distal end of the transducer adapter that defines the contact surface (Paragraph 0021 teaches that the ultrasound is steered in three dimensions. Paragraph 0026 teaches that the transducer array 122 is “is covered with a lens 124 which electrically insulates the patient from the transducer array and in the case of a one dimensional array may also provide focusing in the elevation (out-of-plane) dimension. The lens is pressed against the skinline 100 for acoustic coupling to the patient”. Paragraph 0024 teaches “The scan converter converts echo signals with polar coordinates into image signals of the desired image format such as a sector image in Cartesian coordinates”. Fig. 2 shows the image plane 140 is a sector image with its apex at the end of the lens 124 and at the skinline contact 100. This contact is shown to be at a single point).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kosaku and Poland with Seip’s teaching of an apex of a sector image indicating the end of the adapter. This modified apparatus would allow a user to apply ultrasound signals in a wide variety of manners, such as A-line imaging, Doppler, thickness ranging, etc. (Paragraph 0006 of Seip).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaku (PGPUB No. US 2010/0305450) in view of Poland (PGPUB No. US 2014/0088430) further in view of Lewis Jr. et al. (PGPUB No. US 2019/0269943).

Regarding claim 17, modified Kosaku teaches the method in claim 16, as discussed above.
However, the combination of Kosaku and Poland is silent regarding a method, wherein the ultrasound imaging transducer further comprises a sensor and wherein the determining the adapter type of the transducer adapter comprises: 
using the sensor, sensing the adapter type of the transducer adapter.
In an analogous imaging field of endeavor, regarding the ultrasound imaging with skin contact, Lewis Jr. teaches a method, wherein the ultrasound imaging transducer further comprises a sensor (NFC reader 32 is connected to the transducer 40 as seen in Fig. 16) and wherein the determining the adapter type of the transducer adapter comprises: 
using the sensor, sensing the adapter type of the transducer adapter (Paragraph 0114 teaches that the NFC reader 32 detects for unique access codes that are located on the coupling device 50. Paragraph 0113 also teaches that other detection means can also be used like RFID, Bluetooth, Wi-Fi, etc.).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kosaku and Poland with Lewis Jr.’s teaching of a sensor that determines the adapter type of a transducer adapter. This modified method would allow the user to determine certain information regarding ultrasound-related procedures like treatment time and effectiveness of the adapter being used (Paragraph 0119 of Lewis Jr.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beckers et al. (PGPUB No. US 2017/0154619): Teaches the alteration of the direction of ultrasound beams with an adapter that changes the shape of the contact surface.
Watson et al. (PGPUB No. US 2008/0015442): Teaches the alteration of the direction of ultrasound beams with an adapter that changes the shape of the contact surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793